Case: 17-60682      Document: 00514513766         Page: 1    Date Filed: 06/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 17-60682
                                                                                  FILED
                                                                              June 14, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERT BURSE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:17-CR-6-1


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Robert Burse was convicted of one count of possession of a firearm by a
felon and sentenced to serve 100 months in prison and a three-year term of
supervised release. The district court determined that he committed this
offense in connection with the offense of possession of controlled substances
with intent to distribute and applied the cross-referencing provision of
U.S.S.G. § 2K2.1(c)(1)(A). Now, he argues that the district court erred by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60682      Document: 00514513766    Page: 2   Date Filed: 06/14/2018


                                 No. 17-60682

applying this Guideline because the record does not show that he possessed
the gun underlying the charge in connection with the possession of drugs with
intent to distribute.
      This court reviews the district court’s factual findings for clear error and
its application of the guidelines de novo. United States v. Hicks, 389 F.3d 514,
529 (5th Cir. 2004). A finding is clearly erroneous if a review of the record
leaves a definite and firm conviction that a mistake has been committed.
United States v. Griffin, 324 F.3d 330, 365 (5th Cir. 2003).
      Review of the record supports the district court’s application of the
disputed Guideline, as Burse admitted to facts showing that he possessed
controlled substances with the intent to distribute them, and the proximity of
the firearm to the controlled substances supports a conclusion that it was used
to facilitate the drug offense, as does the sum of cash found on the unemployed
Burse. See 21 U.S.C. § 841(a)(1),(n); United States v. Yanez-Sosa, 513 F.3d
194, 201 (5th Cir. 2008); United States v. Skipper, 74 F.3d 608, 611 (5th Cir.
1996).
      AFFIRMED.




                                        2